El Juez Asociado Se. del Tobo,
emitió la opinión del tribunal.
Justo Muñoz presentó una solicitud de injunction en la Corte de Distrito de Ponce contra doce personas, contándose entre ellas el apelante Angel Soldevilla, alcalde de Juana Díaz. En la petición se alegó, en resumen, que el peticiona-rio era dueño de una finca rústica que colindaba en una exten-sión de unos seiscientos metros con un camino vecinal, y que los demandados se ocupaban de ensanchar dicho camino to-mando terrenos del demandante sin consentimiento de éste, *384y contra su voluntad, ocasionándole además daños en los cul-tivos de su finca. La corte puso en entredicho a los deman-dados y señaló el día 20 de noviembre de 1916 para que com-parecieran a mostrar causa por virtud de la cual no debiera expedirse el auto solicitado. Once demandados faltaron en comparecer y su rebeldía fue luego anotada. El demandado y apelante Soldevilla compareció y pidió que su nombre fuera eliminado como demandado, apoyando su petición en una declaración jurada. La corte pospuso la resolución de la moción eliminatoria y expidió la orden de injunction pre-liminar. El 28 de marzo de 1917, Soldevilla reprodujo' su moción de eliminación, alegó que la petición no aducía hechos suficientes para constituir una causa de acción y contestó la petición limitándose a decir que negaba específicamente cada uno de los hechos de la misma. Se señaló el 8 de noviembre de 1917 para la vista del pleito y en dicho día la corte de-claró sin lugar la moción eliminatoria y la excepción previa indicadas, y a petición del demandante fundada en que siendo jurada la petición la contestación no había sido específica, dictó sentencia sobre las alegaciones en contra de los deman-dados, condenándolos al pago de las costas, gastos y desem-bolsos del pleito. El 5 de diciembre de 1917, apeló Soldevilla y hasta el 2 de marzo de 1918 no se radicó en la secretaría del Tribunal Supremo la transcripción que sólo consta de veinte páginas.
Sostiene el apelante que la corte erró al declarar sin lu-gar la moción de eliminación y la excepción. Hemos exami-nado la solicitud y a nuestro juicio alega con la debida clari-dad la intervención principalísima que tuvo el demandado Soldevilla en los hechos que dieron’origen a la acción del de-mandante. Aún dando entero crédito a la declaración jurada del demadado, es necesario concluir que el injunction estuvo-bien dirigido en contra suya.
Sostiene de igual.modo el apelante que la corte erró al dictar sentencia sobre las alegaciones, ya que si bien la con-*385testación no era bastante, pudo suplirse con la declara-ción jurada que había sido previamente archivada, por el de-mandado. Esta cuestión no se levantó en la corte de distrito. Al dictar su resolución, dicha corte sólo pesó el mérito de la solicitud y de la contestación. Pero aún suponiendo que pu-diera ahora tomarse en consideración la declaración jurada; presentada, meses antes, ya hemos dicho que tal declaración no era bastante para demostrar que el demandado no había tenido intervención en los hechos que dieron origen al pleito, dejando en su consecuencia en pie los hechos de la solicitud admitidos por el demandado, dada la forma en que presentó su contestación.
• El último error que se señala se refiere a la imposición de las costas. A nuestro juicio la corte ejercitó su discreción derechamente al condenar a los demandados al pago de las costas, gastos y desembolsos en que se vió obligado a'incu-rrir el demandante en defensa de su propiedad invadida sin derecho alguno por los demandados, entre los cuales era el apelante Soldevilla el más responsable ya que constituía la cabeza que ordenaba siendo los otros simplemente los bra-zos que ejecutaban su plan.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.